Citation Nr: 1826974	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-31 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for right knee degenerative joint disease (DJD), in excess of 10 percent from October 15, 2012.

2.  Entitlement to an increased disability rating for left knee degenerative joint disease (DJD), in excess of 10 percent from October 15, 2012.

3.  Entitlement to a higher rating for right knee instability, in excess of 10 percent from October 15, 2012.  

4.  Entitlement to a higher rating for left knee instability, in excess of 10 percent from October 15, 2012.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, including as secondary to service-connected disabilities.    

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1987 to November 1987, and from March 1995 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the RO in Roanoke, Virginia, which granted a separate 10 percent rating for left knee instability, effective October 15, 2012, denied a rating in excess of 10 percent for both the right and left knee DJD disabilities, denied a separate rating in excess 10 percent for right knee instability, denied service connection for an acquired psychiatric disorder, and denied a TDIU.  

In December 2017, the Veteran and spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire rating period on appeal from October 15, 2012, the right knee DJD disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.        

2.  For the entire rating period on appeal from October 15, 2012, the left knee DJD disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.        

3.  For the entire rating period on appeal from October 15, 2012, right knee instability has been manifested by anterior and medial instability, a history of lateral instability, and use of a knee brace that more nearly approximates moderate instability.

4.  For the entire rating period on appeal from October 15, 2012, left knee instability has been manifested by anterior and medial instability, a history of lateral instability, and use of a knee brace that more nearly approximates moderate instability.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal from October 15, 2012, the criteria for an increased disability rating in excess of 10 percent for the right knee DJD disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2017).     

2.  For the entire rating period on appeal from October 15, 2012, the criteria for an increased disability rating in excess of 10 percent for the left knee DJD disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003 (2017).   

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, and not higher, for right knee instability have been met from October 15, 2012.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.71a, Diagnostic Code 5257 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, and not higher, for left knee instability have been met from October 15, 2012.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.20, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

In February 2013, VA issued a VCAA notice that informed of the evidence generally needed to support an increased disability rating, what actions were needed, and how VA would assist in developing the claim.  The February 2013 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA examination in February 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.

In addition, neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when a veteran fails to raise them before the Board"); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Right and Left Knee Disabilities

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2017).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is prohibited by 38 C.F.R. § 4.14 (2017).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  

The appropriate diagnostic codes for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004, the VA General Counsel interpreted that, when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate 10 percent ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable (0 percent) where flexion is limited to 60 degrees.  38 C.F.R. 
§ 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable (0 percent) where extension is limited to 5 degrees.  Id.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 
10 percent are assigned, respectively.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  See 38 C.F.R. § 4.71a. 

The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2017).

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    
For the entire rating period from October 15, 2012, the right knee DJD disability has been rated as 10 percent disabling under Diagnostic Code 5260 (limitation of knee flexion), and the left knee DJD disability has been rated as 10 percent disabling under Diagnostic Code 5010 (arthritis due to trauma).  

Throughout the course of the appeal, the Veteran generally contends that the right and left knee disabilities have been manifested by symptoms of pain and instability, which cause difficulty walking and standing.  At the December 2017 Board hearing, the Veteran testified that the bilateral knee disability caused falling and required the use of knee braces.  See December 2017 Board hearing transcript.  

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent for the right and left knee DJD disabilities have not been met or more nearly approximated for any part of the rating period from October 15, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board finds the service-connected right and left knee disabilities have not been manifested limitation of flexion to 30 degrees or limitation of extension to 15 degrees, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum. 

Specifically, findings from the VA treatment records and the February 2013 VA examination reflect the right knee disability has been manifested by flexion limited to, at most, 100 degrees due to pain, and that the left knee disability has been manifested by flexion limited to, at most, 130 degrees, each including as due to pain.  See February 2013 VA examination report.  In addition, the February 2013 VA examiner assessed normal extension as to both knees.  

While the Veteran has symptomatology associated with the right and left knee disabilities, including pain and painful limitation of motion, the Board finds that the level of impairment more closely approximates symptoms of limitation of motion due to pain, productive of noncompensable limitation of motion.  As such, right knee flexion, at worst, to 100 degrees, and left knee flexion, at worst, to 130 degrees, are each greater than 30 degrees as required for a 20 percent rating under Diagnostic Code 5260.  The evidence of record also does not demonstrate right or left knee extension limited to 15 degrees or less, or any episodes of joint "locking" or effusion.  

The Board further finds that disability ratings in excess of 10 percent under Diagnostic Code 5010-5003 for right and left knee arthritis are not warranted for any part of the initial rating period from October 15, 2012.  A rating in excess of 
10 percent (20 percent) under Diagnostic Code 5003, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more, which, as discussed above, is inapplicable. 

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca.  Here, there is no question that the right and left knee DJD disabilities have caused pain, which has restricted overall motion; however, as noted above, even taking into account the additional functional limitation due to pain, the right and left knee DJD disabilities do not more nearly approximate limitation of flexion or extension for the 20 percent rating.  38 C.F.R. §§ 4.3, 4.7. 

Ratings for Right and Left Knee Instability 

For the entire rating period from October 15, 2012, right and left knee instability are each rated as 10 percent disabling under C.F.R. § 4.71a, Diagnostic Code 5257 (knee instability).  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively. 38 C.F.R. § 4.71a.  

VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003, or limitation of motion codes (Diagnostic Codes 5260, 5261), and 5257.  See VAOPGCPREC 
23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee instability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from Diagnostic Code 5257, for arthritis based on X-ray findings and limited motion under Diagnostic Code 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.

After a review of the evidence, both lay and medical, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period from October 15, 2012, the criteria for 20 percent ratings for instability of both the right and left knee are warranted.  For the period from October 15, 2012,  right and left knee instability have each been manifested by anterior and medial instability, a history of lateral instability, and use of a knee brace that more nearly approximates moderate instability.  38 C.F.R. §§ 4.3, 4.7. 

The Board further finds that the criteria for a rating in excess of 
20 percent for right and left knee instability have not been met or more nearly approximated for any period.  Specifically, the February 2013 VA examination report reflects the VA examiner assessed bilateral knee instability with instability of station.  The February 2013 VA examiner also assessed bilateral instability of +1 (zero to five millimeters) and the use of a knee brace for support, as well as the use of a wheelchair.  In addition, at the December 2017 Board hearing, the Veteran testified to the need for a knee brace, experiencing symptoms of giving way, and that bilateral knee instability caused falls on multiple occasions.  See December 2017 Board hearing transcript.  The Veteran has consistently reported needing a knee brace, as well as symptoms of giving way. 

Additionally, the Board finds that, for the entire initial rating period, no other separate rating is warranted under any of the other diagnostic codes pertaining to the right or left knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the lay and medical evidence for the entire rating period on appeal does not show ankylosis in either the right or left knee, the Board finds that Diagnostic Code 5256 does not apply.  Additionally, as the evidence of record does not demonstrate genu recurvatum in either knee, the Veteran is not entitled to a rating under Diagnostic Code 5263.  The Board further finds that the Veteran is not entitled to a rating under Diagnostic Code 5055 for a knee replacement, as the evidence of record does not demonstrate the Veteran has had a right or left knee replacement.

Further, the Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case with respect to the either knee.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right or left knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of either knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right or left knee, Diagnostic Code 5263 does not apply.  

Finally there is no evidence of record of any scars associated with the right or left knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right or left knee.  38 C.F.R. § 4.118 (2017).


Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the right and/or left knee rating issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record as to the right and/or left knee rating issues on appeal for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 
27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. 
§ 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  


ORDER

An increased disability rating for the right knee DJD disability, in excess of 10 percent from October 15, 2012, is denied.  

An increased disability rating for the left knee DJD disability, in excess of 10 percent from October 15, 2012, is denied.  

A separate 20 percent rating, and not higher, for right knee instability, from October 15, 2012, is granted. 

A separate 20 percent rating, and not higher, for left knee instability, from October 15, 2012, is granted. 


REMAND

Service Connection for Acquired Psychiatric Disorder 

The Veteran contends that generally that an acquired psychiatric disorder, to include anxiety and depression, is due to service and/or the service-connected right and left knee disabilities.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A July 2014 VA medical opinion reflects that the VA examiner opined that the currently diagnosed anxiety and depression are unrelated to service; however, the VA examiner did not address whether the service-connected right and/or left knee disabilities caused or aggravated (worsened in severity beyond a normal progression) the currently diagnosed acquired psychiatric disorder.  As such, on remand, an addendum opinion should be provided that addresses the secondary service connection theory.  
 
TDIU 

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with the service connection issue remanded herein.  A hypothetical grant of service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage.  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).  

Accordingly, the issues of service connection for an acquired psychiatric disorder and entitlement to a TDIU are REMANDED for the following action:

1.  Return the July 2014 VA medical opinion to the VA examiner who provided the opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions: 

A)  Is it as likely as not (i.e., probability of 50 percent or 
more) that an acquired psychiatric disorder, to include anxiety and depression, was caused by the 
service-connected right and/or left knee disabilities?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that an acquired psychiatric disorder, to include anxiety and depression, was aggravated by (that is, worsened in severity beyond a normal progression) the service-connected right and/or left knee disabilities?  

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

      2.  Then readjudicate the issue of service 
connection for an acquired psychiatric disorder, including as secondary to the service-connected right and/or left knee disabilities, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


